Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step and related structure of “rotating a rotating handle (2) of the pattern cutting and stamping machine to drive the pressure roller to rotate, so that the pressure roller presses the upper cutting and stamping board (31)” must be shown or the feature(s) canceled from the claim(s).  The rotation which leads to the subsequent pressing by the pressure roller, and the pressing itself, do not appear to be shown in the figures.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “the magnetic cutting and stamping pad (33) comprises a magnetic layer (331), and the magnetic layer (331) is connected to a pad layer (332) at a side facing a pattern medium (4)” should read: “the magnetic cutting and stamping pad (33) comprises a magnetic layer (331), and the magnetic layer (331) is connected to a pad layer (332) at a side of the pad layer which faces[[ing]] a pattern medium (4)”.

Claim 17 is objected to because of the following informalities:  The limitation reading “(Step S001):Placement” should read “(Step S001): Placement”. 
Claim 17 is objected to because of the following informalities:  The limitation reading “using the magnetic layer (331) of the magnetic cutting and stamping pad (33) to magnetically attracting the pattern medium” should read: “using the magnetic layer (331) of the magnetic cutting and stamping pad (33) to magnetically attract”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “a magnetic field generated by the magnetic layer (331) penetrates the pad layer (332) and the pattern medium (4), attracts a cutting blade (5); and the cutting blade (5) completely penetrates the pattern medium (4) and falls on above the pad layer (332) during a cutting and stamping process” is indefinite.  It is not clear what is meant by the limitation “falls on above the pad layer (332) during a cutting stamping process”.  Does this mean that the blade falls on and above the pad layer 3332 or on or above the pad layer 332.  A plain meaning of the term “above” appears to include one part not contacting a part that is above the other part.  See Oxford languages dictionary where the term “above” is defined as “in extended space over and not touching” and as “extending upward over” and as “higher than and to one side of; overlooking”.   One definition of the term which may include contact between the parts is “at a higher level or layer than”.  If the term “above” means higher than but in contact with another part than the limitation should be amended accordingly. 
The limitation of Claims 3 and 12 reading “thickness of 2~8mm” is indefinite.  Does this mean approximately 2 to 8 mm?  Or does this mean 2 to 8 mm? If the latter meaning is meant then the symbol between the numbers should be replaced with a dash.  In many engineering textbooks a squiggly line is used to indicate an approximation.  Thus, the squiggly line in the claims makes these limitations indefinite.    
The limitation of Claim 16 reading “magnetic field of 50 ҃700Gs” is indefinite.  Does this mean approximately 50 to 700 G’s?  Or does this means 50 to 700 G’s?  If the latter meaning is meant then the symbol between the numbers should be replaced with a dash.  In many engineering textbooks a squiggly line is used to indicate an approximation.  Thus, the squiggly line in the claims makes these limitations indefinite.  
Claim 17 recites the limitation " so that the pressure roller presses the upper cutting and stamping board (31)".  There is insufficient antecedent basis for the limitation “the pressure roller” in the claim.  Because a pressure roller has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20150197029, Corcoran.
Regarding Claim 1, Corcoran discloses a magnetic cutting and stamping pad (fig 1, 3), characterized in that the magnetic cutting and stamping pad (combination of parts 5, 7 and 9) comprises a magnetic layer (combination of parts 5 and 7), and the magnetic layer (5 and 7) is connected to a pad  layer 9 at a side (of the magnetic layer 5) facing a pattern medium 14; a magnetic field generated by the magnetic layer penetrates the pad layer 9 and the pattern medium 12, attracts a cutting blade 10; and the cutting blade 10 completely penetrates the pattern medium 14 (par 0016) and falls on above the pad layer 9 during a cutting and stamping process (par 0016).  
Regarding Claim 2, in Corcoran, the pad layer 9 and the magnetic layer (5 and 7) are attached and coupled to each other (figs 1-4).  
Regarding Claim 3, in Corcoran, the magnetic cutting and stamping pad (33) has a thickness of 2~8mm (Since the parts 5 have a thickness of 2mm and the part 9 has a thickness of 3mm, per par 0015, which combination of parts thus has a thickness of ~5mm).  
Regarding Claim 8, Corcoran discloses a pattern cutting and stamping machine, comprising the magnetic cutting and stamping pad as claimed in claim 1 characterized in that the pattern cutting stamping machine further comprises a cutting and stamping board 3, and the cutting and stamping board 3 comprises an upper cutting and stamping board (top surface of part 3) and a lower cutting and stamping board (lower surface of part 3); the magnetic cutting and stamping pad (parts 5 and 7) is coupled to the upper cutting and stamping board 3, and the pattern medium 14 is laid on a surface of the pad layer 9 of the magnetic cutting and stamping pad (parts 9 and 7 and 5), and a magnetic field generated by the magnetic layer (7 and 5) of the magnetic cutting and stamping pad passes through the pattern medium 14 to attract the cutting blade 10, par 0016.
Regarding Claim 10, in Corcoran the cutting and stamping board (3) has a magnetic fixed layer (combination of parts 5) disposed on a surface of the cutting and stamping board (top surfaces of board on which the magnets are fixedly disposed), and the magnetic cutting and stamping pad and the magnetic fixed layer magnetically attract each other (par 0016).  
  Regarding Claim 11, in Corcoran the magnetic cutting and stamping pad (parts 5, 7, and 9) and the cutting and stamping board (3) have a bonding layer or a bonding point formed therebetween (par 0014), and the magnetic cutting and stamping pad and the cutting and stamping board are bonded with each other (par 0014).  
Regarding Claim 12, in Corcoran the magnetic cutting and stamping pad (parts 5, 7, and 9) has a thickness of 2~8mm (Since the parts 5 have a thickness of 2mm and the part 9 has a thickness of 3mm, per par 0015, which combination of parts thus has a thickness of ~5mm).  
Regarding Claim 17, Corcoran discloses a cutting and stamping method of the pattern cutting and stamping machine as claimed in claim 8, characterized in that the cutting and stamping method comprises the steps of: 
(Step S001): Placement of pattern medium: placing a pattern medium (14) directly on the pad layer (9) of the magnetic cutting and stamping pad (5 and 7); wherein the magnetic cutting and stamping pad (5 and 7) and the lower cutting and stamping board (lower surface of part 3) of the cutting and stamping board (3) are coupled to each other (operatively); 
(Step S002): Attraction of pattern medium: using the magnetic layer of the magnetic cutting and stamping pad (7 and 5) to magnetically attracting the pattern medium between the cutting blade (10) and the pad layer (9); and 
(Step S003): Stamping and Cutting of pattern: rotating a rotating handle (fig 4, 24) of the pattern cutting and stamping machine to drive the pressure roller to rotate, so that the pressure roller presses the upper cutting and stamping board (par 0021-0022) of the cutting and stamping board (par 0021-0022) which is compressed in a direction towards the lower cutting and stamping board (par 0021-0022) to press the cutting blade (par 0021-0022) to pass through the pattern medium which is disposed on the pad layer (par 0021-0022), and cutting a desired pattern from the pattern medium  by the cutting blade (par 0021-0022).  
Regarding Claim 19, in Corcoran, the process of use thereof includes in the Step S001, a bonding layer or a bonding point is formed between the magnetic cutting and stamping pad (par 0014) and the cutting and stamping board (par 0014) and provided for bonding the magnetic cutting and stamping pad and the cutting and stamping board with each other (at least operatively, par 0014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of USPGPUB 20210122078, Putch.
Regarding Claim 5, Corcoran discloses all the limitations of Claim 1 as discussed above. 
Corcoran lacks, the magnetic layer (331) having a thickness of 1.5mm
Putch discloses a die press cutting apparatus like the die press cutter of Corcoran and includes a magnetic padding layer, like the magnet layer of Corcoran, and discloses that such a layer may be 1.5 mm thick (par 0039) in order to allow the blades of the die press device to properly press into a material to be cut, par 0039.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the magnetic layer be 1.5 mm thick in order to allow the blades of the die press device to properly press into a material to be cut, as taught by Putch.  Also, it has been held that when the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the prior art devices, that such a difference does not make the claimed device patentably distinct from the prior art when there is no evidence that the claimed device would work differently than the prior art due to the different dimensions, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and MPEP 2144.05.IV.A.
Regarding Claim 14, Corcoran discloses all the limitations of Claim 8 as discussed above. 
Corcoran lacks the magnetic layer (331) having a thickness of 1.5mm
Putch discloses a die press cutting apparatus like the die press cutter of Corcoran and includes a magnetic padding layer, like the magnet layer of Corcoran and discloses that such a layer may be 1.5 mm thick (par 0039) in order to allow the blades of the die press device to properly press into a material to be cut, par 0039.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the magnetic layer be 1.5 mm thick in order to allow the blades of the die press device to properly press into a material to be cut, as taught by Putch.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of USPN 6071585, Roth.
Regarding Claim 6, Corcoran discloses all the limitations of Claim 1 as discussed above. 
Corcoran lacks the, the pad layer having a thickness of 1.5mm
Roth discloses a die press cutting apparatus (col. 5, lines 55-65) like the die press cutter of Corcoran and includes a padding layer which is disposed under a workpiece label material during a die cutting operation of the label material, and discloses that such a padding layer may have a thickness in the range of 0.1mm-4mm, which range includes the presently claimed range of 1.5 mm  (col. 5, lines 55-65) in order to “provide the strength needed to support the integrated label” material while the material is cut, col. 5, lines 35-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the pad layer be 1.5 mm thick in order to “provide the strength needed to support the integrated label” material while the material is cut, as taught by Roth.  Also, it has been held that when the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the prior art devices, that such a difference does not make the claimed device patentably distinct from the prior art when there is no evidence that the claimed device would work differently than the prior art due to the different dimensions, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and MPEP 2144.05.IV.A.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran as evidenced by USPGPUB 20190111855, Aloe, 20190009928, Crites, and 20120297650, Burley.
Regarding Claim 7, Corcoran discloses all the limitations of Claim 1 as discussed above. 
Corcoran also discloses the magnetic cutting and stamping pad device, comprising a lower cutting and stamping board 3; the magnetic cutting and stamping pad (combination of parts 5, 7, and 9) being detachably coupled to the lower cutting and stamping board 3 (par 0015), and the pattern medium 14 being laid on a surface of the pad layer (par 0016) of the magnetic cutting and stamping pad (fig 1), and a magnetic field generated from a side of the magnetic layer of the magnetic cutting and stamping pad (parts 5, 7, and 9) facing the pad layer 14 (fig 1) passing through the pattern medium 14 to attract the cutting blade 10 (par 0016); a side of the magnetic layer (lower side of parts 5 and 7 in fig 1) of the magnetic cutting and stamping pad facing the lower cutting and stamping board 3 and the lowerPage 2 of 6Preliminary Amendment Serial No. 17/141,958cutting and stamping board 3 being magnetically attracted to each other and a side of the magnetic layer (lower side of parts 5 and 7 in fig 1) of the magnetic cutting and stamping pad facing the lower cutting and stamping board 3 (since the parts of magnets 5 which lie on the board 3 face the board 3).  
Corcoran lacks the lowerPage 2 of 6Preliminary Amendment Serial No. 17/141,958cutting and stamping board 3 being magnetically attracted to each other, rather the magnets 5 are kept in the body 3 via the cover sheet 7 being “adhesively bonded to the magnetic base 3”.  
It is well known in the mechanical arts that magnets can be used instead of or in addition to adhesive bonding of one part to another as disclosed in Aloe (par 0078), Crites (par 0153), and Burley (par 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the magnets 5 be magnetically attracted to the board 3 rather than being adhesively attached to the board via the sheet 7 in order to have the magnets be removably but securely attached to the board 3 without the need of having the sheet or adhesive, to thereby save on material costs.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran.
Regarding Claim 13, Corcoran discloses all the limitations of Claim 12 as discussed above. Corcoran lacks wherein the magnetic cutting and stamping pad has a thickness of 3mm.  
Regarding Claim 3, in Corcoran, the magnetic cutting and stamping pad has a thickness of 2~8mm (Since the parts 5 have a thickness of 2mm and the part 9 has a thickness of 3mm, per par 0015, which combination of parts thus has a thickness of ~5mm).  
As noted in MPEP  2144.05 a prime facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  As noted above, the cutting and stamping pad of Corcoran is 5 mm, which is significantly close to the claimed range of 3mm and are so close in range that one skilled in the art would have expected them to have the same properties.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of USPN 6071585, Roth.
Regarding Claim 15, Corcoran discloses all the limitations of Claim 8 as discussed above. 
Corcoran lacks the, the pad layer having a thickness of 1.5mm
Roth discloses a die press cutting apparatus (col. 5, lines 55-65) like the die press cutter of Corcoran and includes a padding layer which is disposed under a workpiece label material during a die cutting operation of the label material, and discloses that such a padding layer may have a thickness in the range of 0.1mm-4mm, which range includes the presently claimed range of 1.5 mm  (col. 5, lines 55-65) in order to “provide the strength needed to support the integrated label” material while the material is cut, col. 5, lines 35-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the pad layer be 1.5 mm thick in order to “provide the strength needed to support the integrated label” material while the material is cut, as taught by Roth.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of USPPUB 20150295461, Esakov, and USPGPUB 20150000498, Uekihara.
Regarding Claims 9 and 18, Corcoran discloses all the limitations of Claims 8 and 17, as discussed above. 
Corcoran lacks the cutting and stamping board (3) having an iron sheet layer (321) disposed on a surface of the cutting and stamping board (3), and the magnetic cutting and stamping pad (33) and the iron sheet layer (321) magnetically attract each other (as shown in fig 5 of the present drawings).
It is well known in the mechanical arts that an iron sheet can be used instead of individual magnets to attract one mechanical part to another, as evidenced by Esakov, par 0002 and Uekihara par 0036.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by replacing the combination of individual magnets and cover sheet of Corcoran with a single  iron sheet layer is fixed to a surface of the cutting and stamping board, and the magnetic cutting and stamping pad and the iron sheet layer being magnetically attract each other in order to have the magnetic attachment comprise a single removably but securely attached part 3 without the need of having the combination of 40 plus magnets, a sheet and an adhesive, to thereby save on material costs.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of Esakov, and Uekihara, and in view of USPGPUB 20150145623, McNerney, and USPGPUB 20070186747, Angevine, and evidenced by USPGPUB 20170269509, Shimizu, 20160202507, Ebisiu, and USPGPUB 20140349140, Hayakawa.
Regarding Claim 16, Corcoran discloses all the limitations of Claim 8 as discussed above. 
Corcoran lacks the magnetic layer (331) being made of a soft magnetic sheet, and the pad layer (332) is made of a PVC or PP material; the composite magnetic cutting and stamping pad (33) having a magnetic field of 50-700Gs generated on a side thereof facing the upper cutting and stamping board (31), and a magnetic field of 50-700Gs generated on a side thereof facing the lower cutting and stamping board (32).  
With regard to the magnetic layer being made of a soft magnetic sheet, it is well known in the mechanical arts that a magnetic sheet can be used instead of individual magnets to attract one mechanical part to another, as evidenced by Esakov, par 0002 and Uekihara par 0036, and that a magnetic sheet can be made of soft/flexible materials, par 0001-0003 of McNerney.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by replacing the combination of individual magnets and cover sheet of Corcoran with a single  iron sheet layer is fixed to a surface of the cutting and stamping board, and the magnetic cutting and stamping pad and the iron sheet layer being magnetically attract each other in order to have the magnetic attachment comprise a single removably but securely attached part 3 without the need of having the combination of 40 plus magnets, a sheet and an adhesive, to thereby save on material costs, and to make the sheet be made of soft/flexible materials in order to allow the sheet to be folded and stored which is only possible if the sheet is soft/flexible.
Regarding the pad layer made of PVC or PP material, Angevine a die press cutting apparatus (abstract) like the die press cutter of Corcoran and includes a padding layer which is made of PP material, par 0003, to “ensure the damage to the cutting edge of the pattern cutter is reduced”, par 0003.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran by having the pad layer made of PP material in order to ensure the damage to the cutting edge of the pattern cutter is reduced as taught by Angevine.
With regard to the magnetic field of 50-700Gs generated on a side thereof facing the upper cutting and stamping board, and a magnetic field of 50-700Gs generated on a side thereof facing the lower cutting and stamping board; first, it is noted that the magnetic field of the magnets is generated on a side of the magnets facing the lower stamping board 3.  Also, it is common in the field of engineering to have magnets comprise a magnetic force of between 50-700Gs as evidenced by Shimizu, par 0067, Ebisiu, par 0071, and Hayakawa, par 0234. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20130025424, 20110252939, 7856912, and 7743700 each disclose state of the art press die cutters and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724
/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724